     Case 5:20-cv-00187-DSF-ADS Document 5 Filed 05/29/20 Page 1 of 4 Page ID #:21



 1                                                                                       JS-6
 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10   FREDDY ZAVALA ODANGA,                        Case No. 5:20-00187 DSF (ADS)

11                              Petitioner,

12                              v.                ORDER SUMMARILY DISMISSING
                                                  PETITION FOR WRIT OF HABEAS
13   SAN BERNARDINO COUNTY,                       CORPUS

14                              Respondent.

15

16   I.    INTRODUCTION

17         Pending before the Court is a Petition for Writ of Habeas Corpus by a Person in

18   State Custody (“Petition”) filed by petitioner Freddy Zavala Odanga (“Petitioner”). [Dkt.

19   No. 1]. On March 31, 2020, the Court issued an Order to Show Cause why the Petition

20   should not be dismissed because the Petition reflected Petitioner did not fully exhaust

21   his state remedies. [Dkt. No. 3]. Petitioner did not file a response. On May 8, 2020, the

22   Court issued an Order to Show Cause Re: Dismissal for failure to prosecute the Petition

23   and follow court orders. [Dkt. No. 4]. Again, Petitioner did not file a response.

24
     Case 5:20-cv-00187-DSF-ADS Document 5 Filed 05/29/20 Page 2 of 4 Page ID #:22



 1   II.    FAILURE TO PROSECUTE AND COMPLY WITH COURT ORDERS

 2          Petitioner has failed to prosecute this habeas petition and comply with court

 3   orders. As an initial matter, the Petition was filed without paying the filing fee. [Dkt.

 4   No. 1]. This failure was never remedied. On March 31, 2020, the Court issued an Order

 5   to Show Cause related to the fact that the Petition reflected Petitioner had not fully

 6   exhausted his state remedies. [Dkt. No. 3]. The Court ordered Petitioner to file a

 7   response selecting one of the following options: (1) voluntarily dismissing the Petition

8    and filing a state habeas petition with the state court; (2) filing a motion to stay this case

 9   under Rhines v. Weber, 544 U.S. 269, 277-78 (2005); or (3) proceed with the Petition in

10   its current form, despite the infirmities described in the Order. [Id., pp. 3–4]. The

11   Order expressly cautioned Petitioner that failure to respond would result in a

12   recommendation that the action be dismissed pursuant to Federal Rule of Civil

13   Procedure 41(b). [Id., p. 5]. Petitioner did not respond to the Order.

14          On May 8, 2020, the Court issued an Order to Show Cause Re: Dismissal

15   requiring Petitioner to respond in writing why the action should not be dismissed for

16   failure to prosecute the Petition and follow court orders. [Dkt. No. 4]. The Order

17   expressly cautioned Petitioner that failure to respond would result in a recommendation

18   that the action be dismissed under Federal Rule of Civil Procedure 41(b). [Id., p. 2].

19   Petitioner did not respond to the Order.

20          Petitioner’s repeated failure to respond despite Court orders to do so reflects a

21   lack of prosecution of the case and failure to comply with Court orders. In Carey v.

22   King, 856 F.2d 1439 (9th Cir. 1988), the Ninth Circuit cited the following factors as

23   relevant to the Court’s determination of whether to dismiss an action for failure to

24   prosecute: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s


                                                   2
     Case 5:20-cv-00187-DSF-ADS Document 5 Filed 05/29/20 Page 3 of 4 Page ID #:23



 1   need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public

 2   policy favoring disposition of cases on their merits; and (5) the availability of less drastic

 3   sanctions.” Id. at 1440.

 4          Upon consideration of the five Carey factors, the Court finds that Petitioner's

 5   failure to prosecute his case and failure to comply with the Court’s Orders warrant

 6   dismissal. The first two Carey factors—the public's interest in expeditiously resolving

 7   this litigation and the Court's interest in managing the docket—weigh in favor of

8    dismissal. The Court cannot hold this case in abeyance indefinitely awaiting Petitioner's

 9   response to the Court's directive. The third factor, risk of prejudice to Respondent, also

10   weighs in favor of dismissal since a presumption of injury arises from the occurrence of

11   unreasonable delay in prosecuting an action. Anderson v. Air West, Inc., 542 F.2d 522,

12   524 (9th Cir. 1976). The fourth factor, the public policy favoring disposition of cases on

13   their merits, is greatly outweighed by the factors in favor of dismissal.

14          Finally, Petitioner has already been warned about the consequences of his failure

15   to prosecute and twice ordered to show cause why the action should not be dismissed.

16   Petitioner has been afforded the opportunity to do so yet has not responded. Moreover,

17   the Petition is also subject to dismissal because it remains wholly unexhausted. No

18   sanction less than dismissal is feasible here. Dismissal of this action is warranted under

19   Federal Rule of Civil Procedure 41(b) and Local Rule 7-12.

20   III.   CONCLUSION

21          IT IS ORDERED that this action be summarily dismissed with

22   ///

23   ///

24


                                                   3
     Case 5:20-cv-00187-DSF-ADS Document 5 Filed 05/29/20 Page 4 of 4 Page ID #:24



 1   prejudice pursuant to Federal Rule of Civil Procedure 41(b) and Central District of

 2   California Local Rule 7-12.

 3         IT IS SO ORDERED.
 4    DATED: May 29, 2020
 5                                            Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
 6

 7   Presented by:

8    ____/s/ Autumn D. Spaeth_____________
     THE HONORABLE AUTUMN D. SPAETH
 9   United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                 4
